         Case 1:18-cr-00713-JMF Document 111 Filed 04/06/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     April 6, 2020
BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Nkanga Nkanga, 18 Cr. 713 (JMF)

Dear Judge Furman:

        The Government writes to inform the Court and defense counsel that the Federal Bureau
of Prisons (“BOP”) has designated the defendant to FCI Fort Dix in New Jersey and that the BOP
has sent the designation to the U.S. Marshals, who are responsible for transferring prisoners to
their designated facilities. At this time, it is unclear when the U.S. Marshals will transfer the
defendant to FCI Fort Dix given BOP restrictions on prisoner movement, but the Government
continues to confer with the U.S. Marshals regarding the timing of the defendant’s transfer to Fort
Dix.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: ___/s/__________________________
                                             Jacob R. Fiddelman
                                             Cecilia E. Vogel
                                             Assistant United States Attorneys
                                             (212) 637-1024 / 1084


cc:    Daniel S. Parker, Esq. (by ECF)
       Joshua Horowitz, Esq. (by ECF)
       Benjamin Silverman, Esq. (by ECF)
